Opinion filed April 28, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00043-CV
                                         __________

                                    MELISSA R. YOUNG

                                                 V.

                         CITIBANK (SOUTH DAKOTA) N.A.


                       On Appeal from the County Court at Law No. 2

                                     Midland County, Texas

                                  Trial Court Cause No. CC15345


                               MEMORANDUM                OPINION
       This is an appeal from a final summary judgment. The trial court signed the judgment
on January 4, 2011.      Appellant, Melissa R. Young, has timely filed a notice of appeal.
However, neither a clerk’s record nor the required filing fee has been filed. We dismiss the
appeal for want of prosecution.
       The clerk of the trial court has notified this court that appellant has neither filed a written
designation specifying the matters to be included in the clerk’s record nor made arrangements to
pay for the clerk’s record. On March 9, 2011, the clerk of this court wrote appellant and
requested that she forward proof that she has filed a designation of the clerk’s record and made
arrangements to pay for the clerk’s record by March 21, 2011. The clerk’s letter of March 9,
2011, additionally informed appellant that the failure to provide the requested proof by the date
indicated could result in the dismissal of this appeal. There has been no response to the clerk’s
letter of March 9, 2011.
         The failure to file the clerk’s record appears to be due to appellant’s acts and omissions.
Therefore, pursuant to TEX. R. APP. P. 37.3(b) and 42.3(b), the appeal is dismissed for want of
prosecution.


                                                                        PER CURIAM



April 28, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2